ROBERTSON, Justice:
Ronald J. Smith, also known as Ronald Walker, was indicted, tried and convicted in the Circuit Court of the First Judicial District of Hinds County, of armed robbery, and was sentenced to serve a term of thirty years in the Missisippi State Penitentiary.
After an all-night period of drinking at Freddie B’s and Peewee’s, bars in Jackson, Mississippi, about 7:30 a. m. Saturday, January 25, 1975, defendant Walker was a passenger on the back seat of Tommie Lee Brown’s automobile, as Brown drove his car west of U. S. highway 49 on County Line Road. Isaac Smith occupied the passenger’s side of the front seat and Arthur Lee Grant sat beside Walker on the back seat.
Defendant Walker pulled a pistol, forced Brown to stop the car, and made Brown, Grant and Smith get out of the car. Smith was slow in getting out and Walker hit him over the head with the pistol and knocked him down. Walker also shot once or twice into the ground by Smith.
Defendant Walker ordered them to go to the rear of the car and place their money on the trunk compartment. Isaac Smith placed his wa'Het containing about $220 on the trunk lid, and Grant placed about $8 thereon. Walker then picked up Smith’s wallet and money and Grant’s money. Defendant allowed Brown and Grant to get back in the car but would not let the victim, Isaac Smith, re-enter the car.
Defendant Walker ordered Brown to turn the car around and go back to Jackson, and as they passed Isaac Smith, Walker fired two more times, out of the car window.
Walker gave Brown a $100 bill, and Grant a $20 bill that he had taken off of Isaac *923Smith. Isaac Smith, Brown and Grant positively identified defendant Walker as the armed robber who pulled a pistol on them and robbed Smith and Grant at pistol point.
After the State rested its case, the defendant rested without putting on any testimony. The testimony was overwhelming and the jury was amply justified in returning a verdict of guilty as charged. The conviction and sentence are, therefore, affirmed.
AFFIRMED.
GILLESPIE, C. J., PATTERSON and INZER, P. JJ., and SMITH, SUGG, WALKER, BROOM and LEE, JJ., concur.